1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ASHA CHUNG,                                        CASE NO. 18cv2417-LAB (NLS)

12                                       Plaintiff,
                                                        ORDER GRANTING JOINT DISMISSAL
                          vs.                           [Dkt. 11]
13
14   STEVE LAVERSON, M.D., et al.
                                     Defendants.
15
16         The parties’ joint motion to dismiss is GRANTED. Dkt. 11. Pursuant to Fed. R. Civ.
17   P. 41(a), this action is DISMISSED WITH PREJUDICE, with each party to bear its own costs
18   and fees. The clerk is directed to close the case.
19         IT IS SO ORDERED.
20   Dated: March 13, 2019
21                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
22
23
24
25
26
27
28



                                                -1-
